DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0181210 A1 (“Kimura”) in view of US 2021/0211657 A1 (“Ikonin”).
Regarding claim 1, Kimura discloses a video processing method, comprising:dividing an intra prediction block into one or more sub-blocks (e.g. see intra prediction of an 8x8 block using 4x4 intra prediction units in Figs. 4A and Figs. 5A-5E, e.g. see at least paragraph [0060], and see each 4x4 intra prediction units is independent and processed in parallel, e.g. see at least paragraph [0063]);  and filtering (e.g. see filter, e.g. see 110 in Fig. 3) with a parallel intra prediction smoothing (IPS) process (e.g. see each of the 4x4 intra prediction units 1 to k includes a filter unit 110, e.g. see at least paragraph [0050], and see at least Fig. 7 illustrating parallel filtering). Although Kimura discloses the one or more sub-blocks and filtering with a parallel intra prediction smoothing (IPS) process, it is noted Kimura differs from the present invention in that it fails to particularly disclose performing padding process for the one or more sub-blocks; and filtering the one or more sub-blocks with a parallel intra prediction smoothing (IPS) process. Ikonin however, teaches performing padding process for the one or more sub-blocks (e.g. see at least padding in Fig. 4D for a current block, e.g. see at least paragraphs [0237]-[0239]); and filtering the one or more sub-blocks (e.g. see filter, e.g. see at least 145 in Fig. 1B and 264 in Fig. 2B, e.g. see at least paragraphs [0104]-[0106]) with a parallel (e.g. see processing all pixels inside reconstructed block can be processed independently from each other, e.g. see at least paragraph [0107], and see all pixels in the block can be processed independently in case of maximum parallelism is required, e.g. see at least paragraph [0141]) intra prediction smoothing (IPS) process (e.g. see the reconstructed frame is divided into set of small non-overlapped rectangular blocks (CU blocks) and each reconstructed block is filtered independently from other reconstructed blocks, e.g. see paragraph [0105], and see filtering of prediction block, e.g. see paragraph [0105]; a person having ordinary skill in the art would have no difficulty recognizing to filter each independent 4x4 intra prediction units that is processed in parallel as disclosed by Kimura in view of Ikonin).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kimura and Ikonin before him/her, to modify the intra prediction mode determination apparatus, method and recording medium of Kimura with Ikonin in order to provided an improved filter and method allowing to improve the prediction quality with low complexity and, thus, increase the video coding efficiency. 
Regarding claim 2, Kimura in view of Ikonin further teaches wherein filtering the one or more sub-blocks with the parallel IPS process comprises: filtering the one or more sub-blocks with a one-dimensional (1D) filter (Ikonin: e.g. see obtain filtered spectrum by multiplying each spectrum component from 1D transform with a gain coefficient, e.g. see at least paragraphs [0104], [0111], e.g. see 306’ in Fig. 3B). The motivation above in the rejection of claim 1 applies here.   
Regarding claim 3, Kimura in view of Ikonin further teaches further comprising: determining whether to filter with the 1D filter based on an intra prediction mode used for the prediction block (Ikonin: e.g. see filter selectively applied depending on prediction mode, e.g. see at least paragraphs [0230], [0234]). The motivation above in the rejection of claim 1 applies here. 
Regarding claim 4, Kimura in view of Ikonin further teaches further comprising: filtering the one or more sub-blocks with a 1D horizontal filter (Ikonin: e.g. see obtain filtered spectrum by multiplying each spectrum component from 1D transform with a gain coefficient, e.g. see at least paragraphs [0104], [0111], e.g. see 306’ in Fig. 3B) and one or more reference samples from a top reference row and/or one or more reference samples from a left reference column at a corresponding position (Ikonin: e.g. see at least Fig. 4C showing reference samples for filtering, e.g. see at least paragraphs [0237]-[0239]).  The motivation above in the rejection of claim 1 applies here.   
Regarding claim 5, Kimura in view of Ikonin further teaches wherein two or more filters are used for the parallel (Ikonin: e.g. see processing all pixels inside reconstructed block can be processed independently from each other, e.g. see at least paragraph [0107], and see all pixels in the block can be processed independently in case of maximum parallelism is required, e.g. see at least paragraph [0141]) IPS process (Ikonin: e.g. see the reconstructed frame is divided into set of small non-overlapped rectangular blocks (CU blocks) and each reconstructed block is filtered independently from other reconstructed blocks, e.g. see paragraph [0105], and see filtering of prediction block, e.g. see paragraph [0105]; a person having ordinary skill in the art would have no difficulty recognizing to filter each independent 4x4 intra prediction units that is processed in parallel as disclosed by Kimura in view of Ikonin; thus, two or more filters are used). The motivation above in the rejection of claim 1 applies here.   
Regarding claim 7, Kimura in view of Ikonin further teaches wherein the two or more filters are selected based on a prediction mode (Ikonin: e.g. see filter selectively applied depending on prediction mode, e.g. see at least paragraphs [0230], [0234]).  The motivation above in the rejection of claim 1 applies here.   
	Regarding claims 8-12, 14-19, 21, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claims 6, 13, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0181210 A1 (“Kimura”) in view of US 2021/0211657 A1 (“Ikonin”) in further view of US 2021/0058627 A1 (“Wang”).
Regarding claim 6, although Kimura in view of Ikonin teaches further comprising: selecting the two or more filters, it is noted Kimura differs from the present invention in that it fails to particularly disclose based on minimum rate-distortion cost by an encoder; and signaling one or more flags to indicate the two or more filters.  Wang however, teaches based on minimum rate-distortion cost by an encoder (e.g. see rate-distortion optimization, e.g. see at least paragraphs [0045]-[0046]); and signaling one or more flags (e.g. see flag, e.g. see at least paragraphs [0045]-[0046]) to indicate the two or more filters (e.g. see different filters, e.g. see at least paragraphs [0055]-[0056]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kimura, Ikonin and Wang before him/her, to incorporate Wang into the intra prediction mode determination apparatus, method and recording medium of Kimura as modified by Ikonin in order to provide solution to prediction block distortion and improve prediction precision and coding efficiency. 
Regarding claims 13, 20, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nemoto et al., US 2021/0014489 A1, discloses intra prediction device, image encoding device, image decoding device and program
Yoo et al., US 2020/0036970 A1, discloses a method and device for performing image decoding on basis of intra prediction in image coding system
Minezawa et al., US 2013/0188706 A1, discloses moving image encoding device, moving image decoding device, moving image coding method, and moving image decoding method
Siekmann et al., US 2013/0034159 A1, discloses decoder, encoder, method for decoding and encoding, data stream
Drugeon et al., US 2012/0140821 A1, discloses pixel adaptive intra smoothing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485